Petition for certification is granted, and the judgment of the Appellate Division denying the application to vacate the dismissal of the appeal for lack of prosecution is summarily reversed and the matter is remanded to the Appellate Division for a hearing on the merits of the appeal; and it is further
ORDERED that a personal sanction of $500, not chargeable to the client, is imposed on Golden L. Sunkett, Jr., counsel for the defendant; said sanction to be paid to the Clerk of this Court within 10 days of the filing date of this Order; and it is further
ORDERED that the appellant serve and file with the Clerk of the Appellate Division his brief and appendix on the merits of the above appeal within 20 days of the filing date of this Order. Said filing date is peremptory.